         Case 1:18-cv-06319-DLC Document 63 Filed 10/03/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

BELLEAU TECHNOLOGIES, LLC,

    Plaintiff,

    v.                                      Civil Action No. 18 Civ. 06319 (DLC)

JOEALLENPRO LIMITED, a foreign              JURY TRIAL DEMANDED
corporation; and JOE ALLEN, as an
individual,

    Defendants.


NOTICE OF MOTION TO VACATE DEFAULT AND MOTION FOR LEAVE TO FILE
               A RESPONSIVE MOTION OR PLEADING

MOTION ON BEHALF OF:                      Defendants JoeAllenPro Limited and Joe
                                          Allen, by their attorneys, Meredith &
                                          Keyhani, PLLC.

DATE, TIME AND PLACE OF HEARING:          Before the Hon. Denise L. Cote, Daniel
                                          Patrick Moynihan United States Courthouse
                                          500 Pearl St. New York, NY 10007-1312
                                          at a date and time to be determined by
                                          the Court.

SUPPORTING PAPERS:                        Memorandum of law and Declaration of
                                          Joseph Allen.

RELIEF DEMANDED:                          (1) An Order granting Defendants’ motion
                                          to vacate the Clerk’s Entry of Default (Dkt.
                                          Nos. 34 and 35), (2) an order granting
                                          Defendants’ leave to file a responsive
                                          motion or pleading, and (3) such other and
                                          further relief this Court deems just and
                                          proper.



Date: October 3, 2018                            Respectfully submitted,

                                                 /s/ Dariush Keyhani__
                                                 Dariush Keyhani
Case 1:18-cv-06319-DLC Document 63 Filed 10/03/18 Page 2 of 2



                                       Meredith & Keyhani, PLLC
                                       125 Park Avenue, 25th Floor
                                       New York, New York 10017
                                       Tel. (212) 760-0098
                                       Fax (212) 202-3819
                                       dkeyhani@meredithkeyhani.com
                                       Attorneys for Defendants




                             2
